Affirmed and Opinion filed December 5, 2002








Affirmed and Opinion filed December 5, 2002.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO.
14-02-00423-CR
____________
 
RONALD
GAUTHIER, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On
Appeal from the 248th District Court
Harris
County, Texas
Trial
Court Cause No. 711,890
 

 
O
P I N I O N
On June 30, 1997, following a jury trial, appellant was
convicted of the offense of murder and sentenced to ten years= confinement in the Texas Department
of Criminal JusticeBInstitutional Division, probated.  On January 11, 2002, the State filed a motion
to revoke alleging appellant violated the terms and conditions of his
probation.  On March 21, 2002, the trial
court granted the State=s motion to revoke and sentenced appellant to confinement for
ten years in the Institutional Division of the Texas Department of Criminal
Justice.  Appellant filed a notice of
appeal.




Appellant=s appointed counsel filed a brief in which she concludes the
appeal is wholly frivolous and without merit. 
The brief meets the requirements of Anders v. California, 386
U.S. 738, 87 S.Ct. 1396, 18 L. Ed. 2d 493 (1967), by
presenting a professional evaluation of the record demonstrating why there are
no arguable grounds to be advanced.  See
High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978).
A copy of counsel=s brief was delivered to
appellant.  Appellant was advised of the
right to examine the appellate record and file a pro se response.  See Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim.
App. 1991).  As of this date, no pro se
response has been filed.
We have carefully reviewed the record and counsel=s brief and agree the appeal is
wholly frivolous and without merit. 
Further, we find no reversible error in the record.  A discussion of the brief would add nothing
to the jurisprudence of the state.
Accordingly, the judgment of the trial court is affirmed.
 
PER CURIAM
 
Judgment rendered and Opinion
filed December 5, 2002.
Panel consists of Justices Yates,
Anderson, and Frost. 
Do Not Publish C Tex. R.
App. P. 47.3(b).